Exhibit 10.1
AMENDMENT NO. 1 TO THE
STOCKHOLDERS’ AGREEMENT
     This Amendment No. 1 (this “Amendment”), dated as of August 5, 2010, to the
Stockholders’ Agreement (the “Stockholders’ Agreement”), dated as of August 5,
2009, by and among Emdeon Inc., a Delaware corporation (the “Company”), and the
Stockholders named therein, is made by and among the Company and each of the
Stockholders of the Company identified on the signature pages hereto.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Stockholders’ Agreement.
     WHEREAS, pursuant to Section 7.3 of the Stockholders’Agreement, the
Stockholders’ Agreement may be amended with the written approval of (a) the
Company, (b) GA Stockholders holding Shares with a majority of the Voting Power
of all Shares then held by the GA Stockholders and (c) HF Stockholders holding
Shares with a majority of the Voting Power of all Shares then held by the HF
Stockholders, subject to certain exceptions set forth in Section 7.3 of the
Stockholders’ Agreement, none of which are applicable to this Amendment; and
     WHEREAS, the parties hereto wish to amend the Stockholders’ Agreement as
set forth herein in accordance with the terms set forth in Section 7.3 of the
Stockholders’ Agreement.
     NOW, THEREFORE, in consideration of the agreements contained herein, and
for other good and valuable consideration acknowledged hereby, the parties
hereto agree as follows:
     Section 1. Section 2.1(d)(ii) of the Stockholders’ Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following language:
The compensation committee shall consist of: (i) two NYSE Independent Directors,
both of whom shall be (A) “Non-Employee Directors” within the meaning of
Rule 16b-3 under the Exchange Act and (B) “outside directors” for the purposes
of Section 162(m) of the Code, (ii) a Director nominated by the GA Stockholders
(but only if the GA Stockholders are then entitled to nominate Directors) and
(iii) a Director nominated by the HF Stockholders (but only if the HF
Stockholders are then entitled to nominate Directors) and, following such time
as the (x) GA Stockholders in the aggregate beneficially own a number of Class A
Shares equal to less than 10% of the aggregate number of Class A Shares
outstanding immediately prior to the consummation of the IPO (excluding
Management Shares and eRx Shares but including all Class A Shares issuable to
the HF Stockholders in exchange for Class B Shares and Units) and (y) HF
Stockholders in the aggregate beneficially own a number of Class A Shares
(including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units) equal to less than

 



--------------------------------------------------------------------------------



 



10% of the aggregate number of Class A Shares outstanding immediately prior to
the consummation of the IPO (excluding Management Shares and eRx Shares but
including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units), such additional members as determined by the Board.
The compensation committee may elect to form a sub-committee consisting of two
or more members of the compensation committee who are (i) “Non-Employee
Directors” within the meaning of Rule 16b-3 under the Exchange Act and/or (ii)
“outside directors” for the purposes of Section 162(m) of the Code to approve
certain transactions for purposes of Rule 16b-3 under the Exchange Act and/or
Section 162(m) of the Code.
     Section 2. Except as provided in this Amendment, the Stockholders’
Agreement shall continue in full force and effect.
     Section 3. This Amendment, the legal relations between the parties and any
claim, action, suit, arbitration, inquiry, proceeding or investigation by or
before any Governmental Entity, whether contractual or non-contractual,
instituted by any party with respect to matters arising under or growing out of
or in connection with or in respect of this Amendment shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal law or are governed as a matter of controlling law by the law of the
jurisdiction of organization of the respective parties.
     Section 4. The parties hereto hereby agree and consent to be subject to the
jurisdiction of any federal court of the District of Delaware or the Delaware
Court of Chancery over any action, suit or proceeding (a “Legal Action”) arising
out of or in connection with this Amendment. The parties hereto irrevocably
waive the defense of an inconvenient forum to the maintenance of any such Legal
Action. Each of the parties hereto further irrevocably consents to the service
of process out of any of the aforementioned courts in any such Legal Action by
the mailing of copies thereof by registered mail, postage prepaid, to such party
at its address set forth in the Stockholders’ Agreement, such service of process
to be effective upon acknowledgment of receipt of such registered mail. Nothing
in this Section 4 shall affect the right of any party hereto to serve legal
process in any other manner permitted by Law.
     Section 5. This Amendment may be executed in one or more counterparts and
all of such counterparts shall constitute one and the same agreement.
[Signature page to follow.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed by its duly authorized officers as of the day and year first above
written.

            COMPANY:

EMDEON INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Executive Vice President, General Counsel and Secretary     

Signature Page to Amendment No. 1 to the Stockholders’ Agreement

 



--------------------------------------------------------------------------------



 



            GA STOCKHOLDERS:

GENERAL ATLANTIC PARTNERS 83, L.P.

By: General Atlantic GenPar, L.P.,
       its General Partner

By: General Atlantic LLC,
       its General Partner
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Managing Director        GENERAL ATLANTIC PARTNERS 84, L.P.

By: General Atlantic GenPar, L.P.,
       its General Partner

By: General Atlantic LLC,
       its General Partner
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Managing Director        GAP Coinvestments CDA, L.P.

By: General Atlantic LLC,
       its General Partner
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Managing Director     

Signature Page to Amendment No. 1 to the Stockholders’ Agreement

 



--------------------------------------------------------------------------------



 



            GAP-W, LLC

By: General Atlantic GenPar, L.P.,
       its Manager

By: General Atlantic LLC,
       its General Partner
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Managing Director        GAPSTAR, LLC
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Vice President        GAP Coinvestments III, LLC
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Managing Member        GAP Coinvestments IV, LLC
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Managing Member     

Signature Page to Amendment No. 1 to the Stockholders’ Agreement

 



--------------------------------------------------------------------------------



 



            GAPCO GmbH & Co. KG

By: GAPCO Management GMBH,
       its General Partner
      By:   /s/ Matthew Nimetz         Name:   Matthew Nimetz        Title:  
Managing Director     

Signature Page to Amendment No. 1 to the Stockholders’ Agreement

 



--------------------------------------------------------------------------------



 



            HF STOCKHOLDERS:

HELLMAN & FRIEDMAN CAPITAL ASSOCIATES VI, L.P.

By: Hellman & Friedman Investors VI, L.P.,
       its General Partner

By: Hellman & Friedman LLC,
       its General Partner
      By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:  
Managing Director        HELLMAN & FRIEDMAN CAPITAL EXECUTIVES VI, L.P.

By: Hellman & Friedman Investors VI, L.P.,
       its General Partner

By: Hellman & Friedman LLC,
       its General Partner
      By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:  
Managing Director        HFCP VI DOMESTIC AIV, L.P.

By: Hellman & Friedman Investors VI, L.P.,
       its General Partner

By: Hellman & Friedman LLC,
       its General Partner
      By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:  
Managing Director     

Signature Page to Amendment No. 1 to the Stockholders’ Agreement

 



--------------------------------------------------------------------------------



 



            H&F HARRINGTON AIV II, L.P.

By: Hellman & Friedman Investors VI, L.P.,
       its General Partner

By: Hellman & Friedman LLC,
       its General Partner
      By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:  
Managing Director        HELLMAN & FRIEDMAN INVESTORS VI, L.P.

By: Hellman & Friedman LLC,
       its General Partner
      By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:  
Managing Director     

Signature Page to Amendment No. 1 to the Stockholders’ Agreement

 